Name: Decision No 10/73 of the EEC-Portugal Joint Committee of 12 December 1973 amending Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, and Decision No 3/73 of the Joint Committee laying down methods of a administrative cooperation in the customs field
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-12-31

 Avis juridique important|21973D1231(02)Decision No 10/73 of the EEC-Portugal Joint Committee of 12 December 1973 amending Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, and Decision No 3/73 of the Joint Committee laying down methods of a administrative cooperation in the customs field Official Journal L 365 , 31/12/1973 P. 0120DECISION No 10/73 OF THE JOINT COMMITTEE of 12 December 1973 amending Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, and Decision No 3/73 of the Joint Committee laying down methods of administrative cooperation in the customs fieldTHE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Portuguese Republic, signed in Brussels on 22 July 1972; Having regard to Protocol No 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation and in particular Article 28 thereof; Whereas the specimen A.P.1 movement certificate given in Annex V to Protocol No 3 should be replaced by certificate EUR.1 in order to enable the latter certificate to be used under the Agreements referred to in Article 2 of Protocol No 3; Whereas the procedure for issuing the movement certificates in respect of a complete article imported in separate instalments should be laid down; Whereas experience has shown the need to simplify procedures for issuing movement certificates relating either to goods which have remained in the territory of the countries concerned but have not been placed in a customs bonded warehouse and which are to be re-exported in the same state, or to originating products within the meaning of Article 2 and, where appropriate, Article 3 of Protocol No 3; Whereas certain other provisions of Protocol No 3 and of the Decision No 3/73 of the Joint Committee laying down methods of administrative cooperation in the customs field should be amended to take account of this Decision, HAS DECIDED: Article 1 Article 8 of Protocol No 3 is replaced by the following : '1. Originating products within the meaning of this Protocol shall, on import into the Community or into Portugal, benefit from the Agreement upon submission of an EUR.1 movement certificate, a specimen of which is given in Annex V to this Protocol, issued by the Customs authorities of Portugal or of the Member States of the Community. 2. Where Article 2, and where appropriate, Article 3 are applied, the certificates shall be issued by the Customs authorities of each of the countries concerned where the goods have either been held before their re-exportation in the same state or undergone the working or processing referred to in Article 2, upon presentation of the movement certificates issued previously. 3. Without prejudice to Article 5 (3), where, at the request of the person declaring the goods at customs a dismantled or non-assembled article falling within Chapter 84 or 85 of the Brussels Nomenclature is imported by instalments on the conditions laid down by the competente authorities, it shall be considered to be a single article and a movement certificate may be submitted for the whole article upon importation of the first instalment. 4. The Customs authorities of Portugal and of the Member States of the Community shall be authorized to issue the movement certificates specified in the agreements referred to in Article 2 under the conditions laid down in those agreements provided that the goods covered by the certificates are in the territory of Portugal or of the Community. A specimen of the certificate to be used is given in Annex V to this Protocol.' Article 2 Article 9 of Protocol No 3 is replaced by the following : 'A movement certificate shall be issued only on application having been made in writing by the exporter. Such application shall be made on the form of which a specimen is given in Annex V to this Protocol, which shall be completed in accordance with this Protocol.' Article 3 1. Article 10 (2) of Protocol No 3 is deleted. 2. Article 10 (3) of Protocol No 3 which becomes Article 10 (2) is replaced by the following: '2. Applications for movement certificates and the certificates referred to in Article 8 (2), upon presentation of which new certificates are issued, must be preserved for at least two years by the Customs authorities of the exporting country.' Article 4 Article 11 (3) of Protocol No 3 is replaced by the following : '3. Movement certificates shall be preserved by the Customs authorities of the importing State in accordance with the rules in force in that State.' Article 5 The first and second paragraphs of Article 12 of Protocol No 3 are replaced by the following : 'Movement certificates shall be made out on the form of which a specimen is given in Annex V to this Protocol. This form shall be printed in one or more of the languages in which this Agreement is drawn up. Certificates shall be made out in one of these languages and in accordance with the provisions of the domestic law of the exporting State; if they are handwritten, they shall be completed in ink in printscript. Each certificate shall measure 210Ã 297 mm, a tolerance of up to 5 mm less and 8 mm more being permissable as regards length. The paper used must be white-sized writing paper not containing mechanical pulp and weighing not less than 25 g/m ². It shall have a printed green guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye.' Article 6 Article 20 of Protocol No 3 is replaced by the following : 'The Explanatory Notes, Lists A, B and C and the specimen movement, certificate shall form an integral part of this Protocol.' Article 7 Explanatory Note 7, Article 8 of Annex I to Protocol No 3 is deleted. Article 8 The second sentence of Explanatory Note 8, Article 10 of the Annex I to Protocol No 3 is deleted. Article 9 Article 1 of Decision No 3/73 is deleted. Article 10 The second subparagraph of Article 2 (1) of Decision No 3/73 is deleted. Article 11 The initials A.P.1 in Articles 4 and 5 of Decision No 3/73 and the initials A.W.1 in Article 6 and in Article 8 (2) of that Decision are replaced by EUR.1. Article 12 Article 8 (1) of Decision No 3/73 is deleted. Article 13 1. The specimen movement certificate in Annex V to Protocol No 3 is replaced by that in the Annex to this Decision. 2. Annex VI to Protocol No 3 is deleted. 3. Movement certificates made out on the forms previously in force, whether of the A.P.1 or of the A.W.1 type, may continue to be used until stocks are used up, under the conditions laid down by this Decision. Done at Brussels, 12 December 1973. For the Joint CommitteeThe ChairmanR. de KERGORLAY The SecretariesA. CORREIA C. D. von SCHUMANN ANNEX MOVEMENT CERTIFICATE >TABLE> APPLICATION FOR A MOVEMENT CERTIFICATE >TABLE> DECLARATION BY THE EXPORTER I, the undersigned, exporter of the goods described overleaf, DECLARE that the goods meet the conditions required for the issue of the attached certificate; SPECIFY as follows the circumstances which have enabled these goods to meet the above conditions : ................................................................................................................................................................................................................................ SUBMIT the following supporting documents (*): ................................................................................................................................................................................................................................ (*) For example: import documents, movements certificates, invoices, manufacturer's declarations, etc., referring to the products used in manufacture or to the goods re-exported in the same state. UNDERTAKE to submit, at the request of the appropriate authorities, any supporting evidence which these authorities may require for the purpose af issuing the attached certificate, and undertake, if required, to agree to any inspection of my accounts and to any check on the processes of manufacture of the above goods, carried out by the said authorities; REQUEST the issue of the attached certificate for these goods. ..........................................(Place and date) ..........................................(Signature)